Citation Nr: 0020170	
Decision Date: 08/01/00    Archive Date: 08/09/00

DOCKET NO.  96-29 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to an evaluation greater than 50 percent for a 
schizophrenia disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel

INTRODUCTION

The veteran active duty from December 1983 to March 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the benefit sought on appeal. 

A hearing was held in Montgomery by the undersigned Member of 
the Board in May 2000.  


FINDINGS OF FACT

1.  All evidence necessary for the equitable disposition of 
the veteran's claim for an evaluation greater than 50 percent 
for a schizophrenia disability has been developed.

2.  The veteran's schizophrenia disability is manifested 
primarily by an inability to obtain or retain employment.


CONCLUSION OF LAW

The criteria for a 100 percent schedular evaluation for a 
schizophrenia disability have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a 
Diagnostic Code 9203 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), that is, this claim is plausible.  He has not alleged 
that any records of probative value that may be obtained, and 
which are not already sought by VA or associated with his 
claims folder, are available.  The Board accordingly finds 
that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), with regard to this claim has been 
satisfied.

The veteran initially established service connection for a 
disability initially characterized as a depressive disorder 
in a rating action dated September 1987, noting that the 
veteran was hospitalized during service.  A 10 percent 
evaluation was assigned, which was subsequently increased and 
decreased after additional periods of hospitalization.  In 
November 1995, the veteran submitted a claim for an increased 
evaluation.  

The veteran contends that an evaluation greater than 50 
percent for a schizophrenia disability is warranted.  After a 
review of the record, we find that the evidence supports his 
contentions, and that a 100 percent evaluation is warranted.  

The severity of a schizophrenia disability is ascertained, 
for VA rating purposes, by application of the criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ Part 4 (1999) (hereinafter Schedule).  These criteria are 
based on the average impairment of earning capacity, 38 
U.S.C.A. § 1155 (West 1991), and utilize separate diagnostic 
codes to identify the various disabilities.  38 C.F.R. Part 4 
(1999).  

A 50 percent evaluation contemplates occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty understanding complex commands; 
impairment of short and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent rating 
contemplates occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood; due to such symptoms 
as:  suicidal ideation; obsessive rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; a difficulty in adapting to stressful circumstances, 
and an inability to establish and maintain effective 
relationships.  

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.

The veteran testified at his personal hearing that he has 
been hospitalized six to seven times for his schizophrenia 
disability, and that he has not sought additional treatment 
because he is afraid that once he seeks hospital treatment, 
he will be admitted and unable to leave.  

Specifically relating to his employment history, we note that 
he testified that although he went through training with the 
Census Bureau, that he was unable to work due to panic 
attacks, and that he had worked previously at an auto care 
facility, but that, in essence, he was unable to retain 
employment.  He also testified that he had been in receipt of 
Social Security disability for approximately four years, and 
that his sister essentially administered his funds, paying 
his bills from those funds.   

He also testified that he was currently prescribed 
Olanzapine, Restoril, Wellbutrin, and Valium.  The veteran 
also reported that he had auditory and visual hallucinations, 
daily, although he did not always relay this information to 
medical care providers.  He also testified that his 
disability impaired his ability to maintain the concentration 
required to read.  

A September 1990 record shows a history of two suicide 
attempts.  A hospitalization record date March 1992 shows 
that the veteran was evicted and unable to sustain or retain 
employment.  A January 1993 memorandum notes that the veteran 
was found to be infeasible for vocational rehabilitation.  A 
February 1993 VAE notes that the veteran's father managed his 
money, and that he probably could not handle his finances.  A 
December 1996 report of a VAE shows that he was diagnosed 
with schizo-affective disorder, depressed, with severe 
psychosocial or environmental problems on Axis IV, and a 
[global assessment of functioning] GAF of 50, which 
contemplates serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social occupational, or school functioning 
(e.g. no friends, unable to keep a job).  

The report of a December 1998 VAE also shows a diagnosis of, 
in pertinent part, schizophrenia, with a GAF of 55.  
Subsequent treatment records show that he suffered from 
insomnia, anxiety, paranoia, an intolerance of people, 
hallucinations, trouble concentrating and a flat affect.  
Treatment records dated March 2000 show that his medications 
were increased.  

We note for information purposes only that according the 
Physician's Desk Reference, Olanzapine (zyprexa) is indicated 
for the management of the manifestations of psychotic 
disorders, Wellbutrin is indicated for the treatment of 
depression, and that Valium is indicated for the management 
of anxiety disorders or for the short-term relief of the 
symptoms of anxiety.  

After a careful review of the evidence, we determine that the 
veteran's schizophrenia disability most closely approximates 
a 100 percent disability, see 38 C.F.R. § 4.7 (1999).  That 
is, the evidence clearly demonstrates that the veteran is 
currently unemployable, and that he hallucinates daily.  As 
indicated above, a schizophrenia disability productive of 
total occupational impairment is evaluated as 100 percent 
disabling.  

We note that the veteran is an apparent receipt of Social 
Security Administration benefits for a schizophrenia 
disability, and that those records do not appear to be of 
record.  However, as the evidence before us reflects that a 
100 percent evaluation is warranted, a remand would serve no 
purpose in the instant case.  See Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence does not "dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the [same] result").

In conclusion, the claim for an increased evaluation for a 
schizophrenia disability is granted.  



ORDER


Entitlement to a 100 percent schedular evaluation for a 
schizophrenia disability is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 



